Title: Nicholas P. Trist to James Madison, 24 September 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Sepr. 24. 28.
                            
                        
                        
                        A letter just received from Mr Monroe, betrays the erroneous impression that the first monday--whereas it is
                            the first day--was appointed for the meeting of the Board; and, lest the other members should be labouring under the same
                            mistake, I have lost no time in calling their attention to the subject.
                        The students at the University have not yet reached one hundred. Dr P. evinces several symptoms of permanence—& is a great favorite. He stays with Dr Dunglison, who thus has the merit of removing some of the désagremens which would have attended the separation from his family.
                        I have nothing to add, but my thanks for the english newspapers, and the renewed assurance of my best
                            affections
                        
                        
                            
                                N. P Trist.
                            
                        
                    Have you see the rumor from England which represents Constantine’s acquiescence in the Usurpation of
                                Nicholas as having been purchased with the promise of Turkey in Europe. The N. Yk. Morning Courier, should this prove
                                correct, will have the credit of having, several months ago, announced it as the only satisfactory explanation of
                                Constantine’s conduct.